Citation Nr: 0303957	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-49 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for a skin disorder.

(The issue of entitlement to service connection for a stomach 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.   The veteran's record of military service 
(DD-214) shows he served in Vietnam from February 1967 until 
January 1968 and the evidentiary record establishes that he 
participated in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied claims of entitlement to service 
connection for a prostate disorder, a skin disorder, and a 
stomach disorder.  

This case was previously before the Board in July 1998, at 
which time the claims on appeal were remanded for due process 
matters and additional evidentiary development.  The actions 
requested by the Board in that remand have been accomplished, 
and the case has been returned to the Board for review.  

As to the claim of entitlement to service connection for a 
stomach disorder, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The competent and probative evidence of record 
preponderates against a finding that either a prostate 
disorder or a skin disorder is causally related to service, 
including exposure to Agent Orange or other herbicide agent 
sustained therein.


CONCLUSIONS OF LAW

1.  Exposure to herbicides during the veteran's period of 
service in the Republic of Vietnam is presumed.  38 U.S.C. § 
1116(f), as added by § 201(c) of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

2.  Neither a prostate disorder nor a skin disorder was 
incurred in or aggravated by active service, nor is either 
disorder due to exposure to herbicide agents sustained in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5103A, 5126, and 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5106, 
5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statements 
of the Case (SOCs) provided by the RO in October 1996 and 
August 2002 and the Supplemental Statements of the Case 
(SSOCs) issued in July 1997 and August 2002, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate the claims presented.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In particular, in correspondence from the RO dated in October 
2002, the veteran was given notice of the aforementioned 
regulations that implement the VCAA.  Furthermore, in that 
correspondence, he was advised by the RO that VA would make a 
reasonable effort to obtain any additional evidence which the 
veteran might identify as pertinent to his claims.  Thus, the 
veteran was advised that VA would make a reasonable effort to 
obtain any additional evidence that he might identify as 
pertinent to his claims.  He was advised of what evidence the 
RO would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records include July 1966 enlistment 
examination, which reflects that clinical evaluations of the 
skin and genito-urinary system were normal.  The entries were 
negative for any complaints, treatment, or diagnosis of skin 
or prostate abnormality.  The August 1968 examination also 
indicated that clinical evaluations of the skin and genito-
urinary system were normal.

The veteran's reserve service medical records dated from 1982 
to 1993 include an examination report dated in July 1987, 
which indicates that he was on medication for prostatitis.  
An August 1993 record reveals that he underwent a prostate 
evaluation.  

The veteran underwent a VA Agent Orange examination in 
February 1996.  He reported that he had been exposed to Agent 
Orange during service in Vietnam, and complained of a 
recurrent rash.  Physical examination revealed sebaceous 
cysts on the back, and this was diagnosed. 

A VA examination was conducted in June 1996, at which time 
the veteran complained of a 2-3 year history of a skin rash 
manifested by blisters on his back.  Physical examination 
revealed multiple small raised macular lesions on the back.  
There were no other skin lesions noted.  A diagnosis of 
multiple comedones over the back and shoulders was made.  

In June 1996, the veteran submitted a statement indicating 
that, after serving in Vietnam in 1967 and 1968, he had begun 
to experience prostate gland problems and noted that he was 
currently taking medication for a prostate condition.  He 
stated that he felt that he had come in contact with Agent 
Orange during his military career.  

A private medical record dated in March 1995 reflects that 
the veteran was seen for gastric problems.  That record 
included a medical history indicating that the veteran had a 
history of benign prostatic hypertrophy.  

A VA medical record dated in July 1996 includes a diagnosis 
of chronic prostatitis.  The veteran's prostate condition was 
evaluated in August 1996, at which time his medications were 
adjusted.

The veteran presented testimony at a hearing held at the RO 
in July 1997.  He testified that he was stationed in Vietnam 
in 1967 and 1968, and began having prostate problems in the 
early 1970's.  He stated that he was being treated for 
recurring infections and was taking medication.  He 
identified several private sources that had treated him.  He 
indicated that his private doctor did not know where this 
problem came from, but the veteran thought it could be due to 
Agent Orange exposure in service.  The veteran further 
testified that he had never been told that he had prostate 
cancer.  

Private medical records dated in 1998 show that the veteran 
continued to be treated for prostatitis.  

III.  Pertinent Law and Regulations

Service connection - in general

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury. 

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection - Agent Orange

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  


IV.  Analysis

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, even 
without the well-grounded-claim requirement (repealed by the 
VCAA), a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in- 
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Moreover, as noted 
above, with respect to any assertion of a fact requiring 
professional medical expertise, "lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus."  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

In this case, the veteran's service personnel records reflect 
that he served in Vietnam, and the evidence of record 
indicates that he served in combat in Vietnam, as the RO 
established by in an August 2002 rating action in which a 
claim of entitlement to service connection for PTSD was 
granted.  Therefore, initially, the applicability of the 
provisions of 38 U.S.C.A. § 1154 must be determined.  

The Board notes that, for injuries or disease which are 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, VA regulations provide that, in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  

In this case, the veteran has not presented satisfactory lay 
or other evidence that either a skin or prostate disorder was 
incurred or aggravated in combat.  The Board notes that the 
veteran has not specifically alleged that either of these 
claimed conditions was incurred during combat; he maintains 
that they manifested thereafter as a result of exposure to 
Agent Orange.  Moreover, according to the veteran's own 
reported medical history given during his 1996 VA 
examinations, his skin problems began in approximately 1993 
or 1994.  The record is not entirely clear when the onset of 
the veteran's prostate problems began, but in a June 1996 
statement he indicated that his symptoms began after service 
in Vietnam, and in his hearing testimony he identified the 
date of onset as the early 1970's.  Accordingly, the Board 
concludes that the provisions of 38 U.S.C.A. § 1154 are 
inapplicable to this case.  However, even were the provisions 
of 38 U.S.C.A. § 1154 applicable to this case, this 
presumption could be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, but 
not to etiologically link the initially incurred disease or 
injury to the currently claimed disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The veteran's primary contention is that currently diagnosed 
disorders of the prostate (prostatitis) and skin (multiple 
comedones over the back and shoulders) resulted from exposure 
to Agent Orange during service.  As was previously mentioned, 
in December 2001 the VEBEA was enacted.  See 38 U.S.C. § 
1116(f), as added by § 201(c) of the new statute.  This law 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, 
regardless of the disability claimed.  Accordingly, exposure 
to Agent Orange during service in Vietnam is factually 
established in this case.  

Because of the recent enactment of this new law, which 
effects the adjudication of claims brought under the theory 
of entitlement based upon Agent Orange exposure during 
service, the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation.  Therefore, 
the Board has again considered the applicability of Bernard 
v. Brown, supra, as to whether the veteran has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
he may be prejudiced by any denial of those opportunities.

In this case, the veteran does not have any of the 
presumptive disorders enumerated specifically under 38 C.F.R. 
§ 3.309(e).  His claimed skin condition has not been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne, and prostate cancer has not been diagnosed.  
Therefore, even if exposure to Agent Orange in service is 
presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's claimed 
conditions still must be shown, and this is the critical 
inquiry.  The veteran has been given adequate and, in fact, 
ample opportunity to provide evidence of such nexus as is 
crucial to the success of his claims, to include providing 
hearing testimony in 1997.  Accordingly, the Board believes 
that we may proceed with a decision in this case, without any 
prejudice to the veteran.

In sum, with respect to the prostate and skin disorder 
conditions claimed by the veteran to have resulted from 
exposure to Agent Orange during service, neither is entitled 
to presumptive service connection on a herbicide-exposure 
basis under current law.  The Board also points out that, 
during a 1997 RO hearing, the veteran testified that no 
medical professional had ever etiologically linked his 
claimed disabilities to Agent Orange exposure, and the record 
clearly lacks any competent medical evidence establishing or 
even suggesting such a nexus.  In advancing his claims, the 
veteran essentially contends that his currently claimed 
disorders are related to Agent Orange exposure sustained in 
service.  However, as a layperson, the veteran is not 
competent to render a medical opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Accordingly, the veteran is not entitled to service 
connection for any of his disorders under the theory that 
they resulted from exposure to Agent Orange during service in 
Vietnam.

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorders on a direct basis.  See Combee, supra.  
Thus, the presumption is not the sole method for establishing 
causation.  

As to the veteran's claim of a prostate condition, the Board 
notes that prostatitis is currently diagnosed.  The service 
medical records were entirely negative for any complaints, 
treatment, or diagnosis of a prostate disorder.  Post-
service, the veteran's reserve records reflect that he was 
treated for prostate problems at least as early as 1987.  
However, even so, there is no evidence which reflects that 
this condition manifested until approximately 20 years 
following separation from active military service.  In 
addition, the evidentiary record fails to include even a 
suggestion, much less a medical opinion, that the veteran's 
current prostate disorder which manifested many years after 
service bears any relationship to service, or to any exposure 
to herbicides sustained during service.

With respect to the veteran's claimed skin condition, the 
Board observes that the record contains a current diagnosis 
of a skin disorder.  However, the service medical records are 
entirely negative for any complaints, treatment, or diagnosis 
of a skin disorder.  Post-service, the earliest documented 
evidence of a skin disorder is shown in 1996, more that 25 
years after his active military service.  Although the 
veteran reports that his skin problems began 2-3 years 
previously (i.e., in 1993 or 1994), this would still mean 
that the onset of his skin problems was approximately 25 
years after service.  Significantly, again the record also 
fails to contain even a suggestion, much less a medical 
opinion, that the veteran's current skin disorder which 
manifested many years after service bears any relationship to 
service or exposure to herbicides sustained during service.

In advancing his claims, essentially the only evidence 
supporting them is the veteran's contention that his 
currently claimed disorders are related to Agent Orange 
exposure sustained in service.  However, as a layperson, the 
veteran is not competent to render a medical opinion in this 
regard.  See Espiritu v. Derwinski, Routen v. Brown, both 
supra.

The law requires that, in order to grant a service connection 
claim on the merits, we must have "medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, as to the veteran's 
claimed prostate and skin disorders, no competent evidence of 
an etiological nexus between these conditions and military 
service or exposure to Agent Orange sustained therein has 
been presented.  According, the veteran's claims must be 
denied.


ORDER

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied. 




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

